DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas McDonald on 12/16/2021.

The application has been amended as follows: 
Claim 1, Line 3: “;” is amended to --, a leading edge face and a trailing edge face;--
Claim 1, Line 10: “.” Is amended to --; wherein both the damper land of the pressure-side slash face and the damper land of the suction-side slash face comprise a first end and a second end, the first end spaced apart from the second end along an axial direction, with the first end proximal the leading edge face and the second end proximal the trailing edge face.—
Claim 2: (Cancelled)
Claim 3, Line 1: “2” is amended to –1—
Claim 4, Line 1: “2” is amended to –1—
Claim 8, Line 3: “a leading” is amended to –the leading—
Claim 8, Line 5: “a trailing” is amended to –the trailing-- 


Claim 10, Line 17: “.” Is amended to --; wherein both the damper land of the pressure-side slash face and the damper land of the suction-side slash face comprise a first end and a second end, the first end spaced apart from the second end along an axial direction, with the first end proximal the leading edge face and the second end proximal the trailing edge face.—
Claim 11: (Cancelled)
Claim 12, Line 1: “11” is amended to –10—
Claim 13, Line 1: “11” is amended to –10—
Claim 17, Line 3: “a leading” is amended to –the leading—
Claim 17, Line 5: “a trailing” is amended to –the trailing--

Claim 19, Line 3: “;” is amended to --, a leading edge face and a trailing edge face;--
Claim 19, Line 13: “.” Is amended to --; wherein both the damper land of the pressure-side slash face and the damper land of the suction-side slash face comprise a first end and a second end, the first end spaced apart from the second end along an axial direction, with the first end proximal the leading edge face and the second end proximal the trailing edge face.—

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1,3-6,8-10,12-15,17-19 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746